Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is responsive to the Amendment filed 6/15/2022.

Allowable Subject Matter
Claims 21-40 are allowed.

The following is an examiner’s statement of reasons for allowance: Independent claims 21, 39 and 40, when considered as a whole, are allowable over the prior art of record.  Specifically, prior art of record fails to clearly teach or fairly suggest the combination of following limitations:
 (a) providing a system comprising a computer and the relative finder database comprising autosomal deoxyribonucleic acid (DNA) sequence information of a first user and autosomal DNA sequence information of a plurality of other users, wherein the system is configured to estimate relative relationships between the first user and one or more users of the plurality of other users from the autosomal DNA sequence information in the relative finder database; (b) receiving, from the first user, a first opt-in election to consent to being presented with information about potential relatives among users in the relative finder database; (c) receiving, from each of the one or more users of the plurality of other users, a second opt-in election to consent to being presented with information about potential relatives among users in the relative finder database; (d) obtaining from the system, in response to having received the first opt-in election and the second opt-in election, an estimated relative relationship between the first user and each of the one or more users of the plurality of other users; and (e) displaying, using a display device and the GUI, a graphical display structure indicating the estimated relative relationship between the first user and each of the one or more users of the plurality of other users, wherein the graphical display structure comprises one or more icons each of which corresponds to one of the one or more users of the plurality of other users and information comprising the estimated relative relationship between the first user and each of the one or more users of the plurality of other users, and Attorney Docket No: 23MEP020C1OUS2 Serial No.: 17/576,738wherein one or more relative relationships between the first user and the one or more users of the plurality of other users were previously unknown to the first user.
The examiner has highlighted the above limitations to distinguish the invention over the prior art, however, the claims are allowed for all the limitations that they include and for the context provided by all the limitations, including the ones that are not highlighted above.
The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Berres et al. disclose a method of genotyping by determination of allele copy number. US Pub. 2003/0143554.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUANKHANH D PHAN whose telephone number is (571)270-3047.  The examiner can normally be reached on Mon-Fri, 10:00am-18:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.
/TUANKHANH D PHAN/               Examiner, Art Unit 2154